Citation Nr: 0421095	
Decision Date: 08/02/04    Archive Date: 08/09/04

DOCKET NO.  99-08 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a thoracic 
spine injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from October 1958 to July 
1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) at Wichita, Kansas.  The M&ROC denied 
entitlement to service connection for residuals of a 
compression fracture of the 10th thoracic vertebral body.

In September 2000, the Board remanded the claim to the M&ROC 
for the purpose of developing additional evidence.  The case 
was returned to the Board, which in July 2002 directed that 
further development of evidence be accomplished by its 
Evidence Development Unit (EDU), which it had established in 
2002 pursuant to a revised regulation.  

Thereafter, VA determined as a matter of policy and in light 
of a judicial decision invalidating the revised regulation on 
the ground that initial review by the Board of newly 
developed evidence authorized there violated the right of 
claimants to "one review on appeal to the Secretary" that 
all development of evidence would be performed by first-tier 
adjudicators in the Veterans Benefits Administration.  

In July 2003 the Board remanded the claim to the RO for 
further adjudicative action to include the new evidence that 
had been developed by the EDU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This matter must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The claim is subject to the Veterans Claims Assistance Act of 
2000.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002) (the VCAA); see also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).  The VCAA applies to all 
claims for VA benefits filed on or after the November 9, 2000 
date of enactment of the VCAA or filed before the date of 
enactment and not yet final as of that date.  
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  

The claim presented on this appeal was pending before VA on 
the date of the VCAA's enactment and therefore is subject to 
this new law.  When a claim that is subject to the VCAA is 
before it on appeal, the Board considers whether any action 
required by that statute remains to be taken on the claim and 
must remand the claim for completion of any such needed 
action.  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).  

Further action on the claim is required because the current 
record lacks the medical evidence that is needed by VA 
adjudicators to evaluate the claim under the legal standard 
for establishing service connection that obtains in this 
case.

By statute, VA adjudicators are required to presume if 
certain facts are present, that a veteran entered active 
service free of the disease or injury to which the disability 
for which he or she seeks service connection may be 
attributable.  Section 1111 of Title 38, United States Code 
provides:

For the purposes of section 1110 
[establishing entitlement to compensation 
for injury or disease incurred by a 
veteran during wartime service] of this 
title, every veteran shall be taken to 
have been in sound condition when 
examined, accepted, and enrolled for 
service, except as to defects, 
infirmities, or disorders noted at the 
time of examination, acceptance, and 
enrollment, or where clear and 
unmistakable evidence demonstrates that 
the injury or disease existed before 
acceptance and enrollment and was not 
aggravated by such service.

38 U.S.C.A. § 1111 (West 2002); see also 38 U.S.C.A. § 1137 
(West 2002) (presumption of soundness applies to peacetime 
veteran's who had active service after December 31, 1946).

The presumption of soundness arises as to any defect, 
infirmity, or disorder that was not "noted" at the time 
that a veteran was examined, accepted, and enrolled for 
service.  38 U.S.C.A. §§ 1111, 1137; see also 38 C.F.R. 
§ 3.304(b) (2003).  

Only such conditions as are recorded in examination reports 
are considered to be noted.  38 C.F.R. § 3.304(b).  

The report concerning his service entrance examination, which 
was performed in October 1958, reflects that the veteran was 
not noted to have a defect of the spine or other part of the 
musculoskeletal system for the purpose of his being accepted 
and enrolled for service.  In the Clinical Evaluation section 
of the report, the only abnormality noted concerns item 36 
("Feet"), where it is stated that the veteran has second-
degree flat feet.  Specifically, no abnormality is noted in 
this section concerning item 38 ("Spine, Other 
Musculoskeletal"), but rather, the veteran's spine and other 
musculoskeletal system are noted to be normal.  The October 
1958 examination report certifies the veteran as 
"[a]ccept[able]" for service.  

It must be concluded that a defect of the spine was not noted 
in the veteran's October 1958 service entrance examination 
report.

The Board notes that a consulting military physician's 
commentary in the same examination report cites 
contemporaneous x-rays showing that the veteran had an old 
compression fracture, with residual deformity, of the 10th 
vertebra of his thoracic spine (T-10).  That commentary 
includes the physician's opinion that this condition rendered 
the veteran physically unfit to serve.  The report concerning 
his medical history that was prepared in October 1958 as part 
of the entrance examination process concludes, apparently on 
the basis of information that he gave, that the veteran 
sustained the compression fracture of T-10 prior to service, 
in 1956.  

However, the recording of this history is not the equivalent 
of notation of a defect, infirmity, or disorder in the 
service entrance examination report.  A history of preservice 
existence of conditions recorded at the time of examination 
does not constitute a notation of such conditions but will be 
considered together with all other material evidence in 
determinations as to inception of the disorder in concern.  
38 C.F.R. § 3.304(b)(1); Crowe v. Brown, 7 Vet. App. 238, 245 
(1994) ("[T]he appellant's account of a prior condition is . 
. . an inadequate basis upon which the Board could have 
concluded that he had a condition that preexisted 
service.").  In the October 1958 examination report, the 
veteran was pronounced acceptable for service and free of any 
abnormality of the spine, despite the inclusion in that 
report of the history concerning the compression fracture of 
T-10.  Indeed, it was commented in the examination report 
that the veteran had no symptoms now, even with vigorous 
activity, of a problem with his spine.

Service medical records of later date show that in July 1960, 
the veteran was placed on a permanent profile for symptoms 
(pain and "mild spasm") associated by military physicians 
with the old T-10 compression fracture and that at or around 
the time of his separation examination in June 1963, x-rays 
demonstrated that he had sustained a compression injury of 
the 11th thoracic vertebra and exhibited deformity of the 12th 
thoracic vertebra.  The report concerning these x-ray 
findings, which resulted in an impression of "abnormalities 
of the lower thoracic spine," was attached to the report 
concerning the veteran's separation examination.  This 
examination report, like the October 1958 service entrance 
examination report, did not cite any abnormality of the spine 
or other musculoskeletal system but instead, commented that 
the veteran had full strength and range of motion of his 
spine.  The veteran alleges that he sought medical attention 
in July 1960 after injuring his spine during a fall, but 
there is no official documentation on file confirming this 
account.

It appears to the Board that because no defect, infirmity, or 
disorder of the spine is noted in the October 1958 entrance 
examination report in the manner prescribed by the 
regulation, the presumption of soundness has arisen in 
support of the claim.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).

Unless rebutted, the presumption of soundness means in this 
case that the veteran must be presumed to have entered 
service without any disorder of the spine whatsoever.  

The statute provides that the presumption of soundness may be 
rebutted in any instance where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment into service and was not 
aggravated by such service.  38 U.S.C.A. § 1111.  

Since the evidence pertaining to this claim was last 
considered by the Board, the General Counsel of VA has issued 
a Precedent Opinion defining what is the evidentiary burden 
that 38 U.S.C.§ 1111 requires VA to meet in order to rebut 
the presumption of soundness when it has arisen in any case.  
The General Counsel held that the presumption of soundness is 
rebuttable only by "clear and unmistakable evidence both 
that the disease or injury existed prior to service and that 
the disease or injury was not aggravated by service."  The 
General Counsel held that "[t]he claimant is not required to 
show that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches."  VAOPGCPREC 03-03 (emphasis 
added).  

The burden of rebutting the presumption of soundness with 
clear and unmistakable evidence is "a formidable one."  
Crowe v. Brown, 7 Vet. App. 238, 245 (1994); Kinnamon v. 
Principi, 4 Vet. App. 20, 27 (1993).  Whether such clear and 
unmistakable evidence exists is a legal determination about 
the sufficiency of evidence.  Id.  

The Board finds that clear and unmistakable evidence 
rebutting the presumption of soundness that has arisen in 
this case is not presented by the record.  

The opinion of a competent medical expert may constitute 
clear and unmistakable evidence serving to rebut the 
presumption of soundness in some cases.  See Harris v. West, 
11 Vet. App. 456, 459-62 (1998) (clear and unmistakable 
evidence to rebut the presumption of soundness based on a 
physician's unequivocal and uncontradicted opinion).  


However, such an opinion is not contained in either of the 
reports concerning the VA medical examinations that have been 
conducted in this case, those of July 1998 and November 2000, 
respectively.  

In the report concerning the July 1998 VA examination, the 
examiner did not state an opinion about whether the condition 
of the veteran's thoracic spine had worsened during service.  

In the report concerning the November 2000 VA examination, 
the examiner did state an opinion about this issue but the 
opinion does not rise to the level of clear and unmistakable 
evidence.  The examiner wrote that he "d[id] not believe 
that the fall of 1960 has created any of the fracture of the 
eleventh thoracic vertebra."  

The examiner stated that the basis of his opinion was that 
the veteran was returned to duty two or three weeks after 
seeking medical attention in July 1960, lived an active life 
after service, and did not have a compression fracture of the 
11th thoracic vertebra that was detected by x-rays that, he 
suggested, were taken in conjunction with the examination 
(although the reports concerning such x-rays are not on 
file).  

The examiner wrote:  "I believe that, in 1960, the veteran 
sustained a contusion and possibly a sprain of his thoracic 
spine."  This medical opinion does not address all of the 
service medical evidence, for example, the x-rays showing 
damage to the 11th thoracic vertebra and deformity of the 12th 
thoracic vertebra that were taken at the time of the 
veteran's separation from service, nor does it amount to a 
clear and unequivocal statement that when the veteran left 
service, the condition of his thoracic spine was no worse 
than when he entered service.  

The post-service medical records that are on file do not 
contain any statement or opinion about whether the condition 
of the veteran's thoracic spine worsened during his service.




VA Medical Examination

A new VA medical examination is needed to resolve the claim.  
Neither of the VA examination reports now on file contain a 
medical opinion engaging the question whether the veteran has 
a disability of the thoracic spine today that is causally or 
etiologically related to the problems that he had with his 
thoracic spine during service.  The treatment records now on 
file do not contain a medical opinion about this question.

The VCAA requires VA to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  For a 
VA examination to be considered necessary under the VCAA to 
the decision of a claim, it must be the case that there is 
competent evidence on file that an appellant has a current 
disability or persistent and recurring symptoms of disability 
that in turn may be associated with his active service but at 
the same time, the medical evidence on file is insufficient 
to resolve the claim.  38 U.S.C.A. § 5103A(d)(2); see also 38 
C.F.R. § 3.159(c)(4)(i).  

The veteran has averred that he has experienced continually 
since service, and does currently, pain and stiffness of his 
thoracic spine that has been so disabling that it has 
prevented him from working steadily.  His account constitutes 
competent evidence of his own symptoms.  In addition, the 
record shows that he developed problems with his thoracic 
spine during service, on account of which he was placed on a 
permanent profile.  

Whether he currently has a medically recognized clinical 
disorder of the thoracic spine and if so, whether there is a 
"nexus" between his current disorder and the condition he 
exhibited during service are questions that must be addressed 
by means of a VA medical examination.





Medical Records

The VA examination to be obtained on remand should be 
performed only after the RO has made all appropriate efforts 
to associate with the file any outstanding VA and private 
medical records that are pertinent to the claim.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991); 38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(1)-(3).  

The claims file reflects that the RO attempted unsuccessfully 
to obtain private medical records from a number of health 
care providers that the veteran identified.  It appears from 
the releases executed by the veteran that these medical 
records, if they had been obtained, collectively would have 
shown that he was treated for back problems continuously from 
approximately 1966 through the 1980's.  

It appears that in each case, the RO either was informed that 
the health care provider was deceased and the provider's 
medical records destroyed or did not receive a reply to the 
request for the veteran's medical records.  

Under the VCAA, VA must give appropriate notice to the 
claimant if it is unable to obtain the records.  38 C.F.R. 
§ 3.159(e).  The RO should submit follow-up requests in the 
cases in which it has received no reply.  See 38 C.F.R. 
§ 3.159(c)(1).  Appropriate notice should be provided to the 
veteran and his representative concerning any such private 
medical records that appear to be unavailable.  38 C.F.R. 
§ 3.159(e).  

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183 
,§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103), 
and any other applicable legal precedent.  

Such notice should specifically apprise 
the appellant of the evidence and 
information necessary to substantiate his 
claim and inform him whether he or VA 
bears the burden of producing or 
obtaining that evidence or information, 
and of the appropriate time limitation 
within which to submit any evidence or 
information.  38 U.S.C.A. § 5103(a) and 
(b) (West 2002); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

3.  The VBA AMC should write to the 
appellant and ask him to identify any 
medical treatment or examination that he 
has had for the cervical spine since 
October 2003.  A copy of the letter 
should be sent to the appellant's 
representative.

4.  After securing any needed releases 
from the appellant, the VBA AMC should 
make efforts to secure all records to 
which he or his representative refers in 
response to the notice requested in 
Paragraph 2.  In addition, the VBA AMC 
should make follow-up requests for 
medical records of the past health care 
providers that are named in releases 
already executed by the appellant but 
have not replied to an earlier request by 
the VBA AMC for the veteran's medical 
records.



The VBA AMC should document in the claims 
file the actions that were taken to 
secure these records and should provide 
appropriate notice to the appellant and 
his representative regarding records that 
could not be obtained.

5.  Then, the VBA AMC should schedule the 
appellant for a VA special orthopedic 
examination by an orthopedic surgeon or 
other available appropriate medical 
specialist including on a contract or fee 
basis if necessary for the purpose of 
ascertaining whether any cervical spine 
disorder(s) found on examination is/are 
related to service on any basis.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.  It is requested that the 
examiner address the following medical 
issues:

Is it at least as likely as not that any 
cervical spine disorder(s) found on 
examination is/are due to service on any 
basis, or if preexisting service, 
was/were aggravated thereby?

A complete rationale should be provided 
for all opinions stated in the 
examination report.

6.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  
The Board errs as a matter of law when it 
fails to ensure compliance, and further 
remand will be mandated.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

7.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
service connection for residuals of a 
thoracic spine injury.

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim of entitlement to service connection and may result in 
a denial.  38 C.F.R. § 3.655 (2003).


	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


